Rowell, J.
This complaint lacks substance. It alleges that the respondent did ride a bicycle along and upon the sidewalk on a certain street in the city of Barre, “in violation of sections twenty-five and thirty-six of chapter thirteen of the ordinances of said city,” contra formam stattih. It should have set out the ordinances, as the court cannot take judicial notice of them. State v. Soragan, 40 Vt. 450.
It properly concluded against the form of the statute. State v. Soragan. Perhaps it should also have concluded against the form of the ordinances.

Judgment reversed, demurrer sustained, complaint adjudged insufficient, and cause remanded.